Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	This action is responsive to the application No. 16/681,500 filed on June 18, 2021.

Claim Objections
3.	The objections on claims 17-19 have been withdrawn per the applicant’s response dated on 06/18/2021.

Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless–

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may 


6.	Claims 1-2, 4-5, 11 are rejected under 35 U.S.C. 102(a)(1)/ (a)(2) as being  anticipated by Chen et al. (2019/0139842 A1).
Regarding independent claim 1, Chen et al. discloses a semiconductor package structure (1, Fig. 1, ¶22), comprising:
a first substrate (100, ¶22) having a first surface (1st upper surface);
a second substrate (200, ¶22) spaced apart from the first substrate (100) with a gap (430, ¶25) and having a second surface (2nd upper surface);
a first redistribution layer (IN2 second interconnect layer, 800, ¶22) disposed on the first surface (1st upper surface) and the second surface (2nd upper surface); and
a first reconnection layer (IN1 1st interconnect layer, ¶31) disposed between the first redistribution layer (IN2, 800) and the gap (430); and
a dielectric layer (130/230/400 indicated in the figure below, ¶29) disposed between the first reconnection layer (IN1 1st interconnect layer) and the first substrate (100) and between the first reconnection layer (IN1 1st interconnect layer) and the second substrate (200), wherein the dielectric layer (130/230/400) contacts the first surface (1st upper surface) and a lateral surface (side surface) of the first substrate (100), and the second surface (2nd upper surface) and a lateral surface (side surface) of the second substrate (200),
wherein the first substrate (100) is electrically connected to the second substrate (200) via the first reconnection layer (IN1).

    PNG
    media_image1.png
    526
    812
    media_image1.png
    Greyscale

Regarding claim 2, Chen et al. discloses wherein (Fig. 1) the first redistribution layer (IN2 second interconnect layer, 800 combinedly named as RDL, ¶22) includes a first conductive pad (D5, ¶38, middle portion over the gap 430) having a first projected area, and wherein the gap (430, ¶25) has a second projected area overlapping with the first projected area.
Regarding claim 4, Chen et al. discloses wherein (Fig. 1) the first reconnection layer (IN1 middle portion over the gap 430) is disposed across the gap (430).
Regarding claim 5, Chen et al. discloses wherein (Fig. 1), wherein the dielectric layer (400 insulating material, ¶29) further extends in the gap (430, ¶29).
Regarding claim 11, Chen et al. discloses wherein (Fig. 1, ¶22) the first substrate (100) is electrically connected to the second substrate (200) via the reconnection layer (IN1 middle portion over the gap 430) to form a circuit with a relatively complete function.

Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


9.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
a. Determining the scope and contents of the prior art.
b. Ascertaining the differences between the prior art and the claims at issue.

d. Considering objective evidence present in the application indicating obviousness or nonobviousness.

10.	Claims 3, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (2019/0139842 A1).
Regarding claim 3, Chen et al. teaches all of the limitations of claim 2 from which this claim depends.
Chen et al. teaches wherein (Fig. 1, ¶22), further including:
a first terminal (shown in figure below) disposed on the first surface (1st upper surface); and
a second terminal (shown in figure below) disposed on the second surface (2nd upper surface), wherein a center line (shown in figure below) of the second terminal (see figure below) and a center (shown in figure below) line of the first terminal (see figure below) have a distance (denoted as D10 in the figure below),
wherein the first redistribution layer (IN2/800, ¶22) further includes a second conductive pad (720 microbump, ¶32 right, see Fig. 1) separated from the first conductive pad (720 microbump, ¶32, left, see Fig. 1) with a pitch (named as P10), and
wherein the distance (D10) minus a width (W10) of the gap (430) less than the pitch (that means, D10 - W10 <P10).


    PNG
    media_image2.png
    519
    779
    media_image2.png
    Greyscale

Chen et al. shows the difference between the distance and the width which is not equal to the pitch.
It would have been obvious to select the position of the microbumps 720 (left and right) farther from each other so that ‘the difference between the distance and the width is equal to the pitch’ and to be within the quoted range to optimize the result effective variable in order to improve the device performance. In addition, to an ordinary artisan practicing the invention, absent evidence of disclosure of criticality for the range giving unexpected results, it is not inventive to discover optimal or workable ranges by routine experimentation. In re Aller, 220 F. 2d 454, 105 USPQ 233, 235 (CCPA 1955). Furthermore, the specification contains no disclosure of either the critical nature of the claimed difference (D10-W10) or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen difference (D10-W10) or upon another variable recited in a claim, the Applicant must show that the chosen difference See In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ 2d 1934, 1936 (Fed. Cir. 1990).
Regarding claim 21, Chen et al. teaches all of the limitations of claim 3 from which this claim depends.
Chen et al. teaches wherein (Fig. 1, ¶22) the dielectric layer (130/230: see figure in claim 1) surrounds the first terminal (see figure in claim 1) and the second terminal (see figure in claim 1).  

11.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (2019/0139842 A1) as applied to claim 5 above, and further in view of Liu et al. (10,163,858 B1).
Regarding claim 6, Chen et al. teaches all of the limitations of claim 5 from which this claim depends.
Chen et al. is silent to explicitly disclose wherein the dielectric layer includes a dimple recessed from an upper surface of the dielectric layer and over the gap.
Liu et al. teaches wherein (Fig. 4 upside down) the dielectric layer (140a) includes a dimple (called dish-like depression, col. 6, lines 26-27 that may happen due to pressure of planarizing, shown in figure below) recessed from an upper surface (top surafce) of the dielectric layer (140a) and over the gap (shown in figure below).

    PNG
    media_image3.png
    436
    748
    media_image3.png
    Greyscale

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to apply the teaching as taught by Liu et al. while forming the planarization of the structure of Chen et al. and applying dielectric layer 142’ in order to leading to better surface flatness and structural integrity and strength for the composite structure of the molding layer 140a and the dielectric layer 142' (col. 8, lines 7-10).

12.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (2019/0139842 A1) as applied to claim 5 above, and further in view of Yeh et al. (10,475,762 B1).
Regarding claim 7, Chen et al. teaches all of the limitations of claim 5 from which this claim depends.
Chen et al. is silent to explicitly disclose wherein the first substrate includes a first conductive layer having a first edge, and wherein the first edge is in contact with the dielectric layer.

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to apply the teaching as taught by Yeh et al. while forming the structure of Chen et al., wherein the interconnect structure 21 includes conductive structures including multiple layers of contacts, conductive lines and vias, and are electrically connected to the devices in the device layer 21 (col. 4, lines 26-32), therefore, achieving improved integration density and faster speeds and higher bandwidth (col. 1, lines 21-25).

13.	Claims 8-10, 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (2019/0139842 A1) as applied to claim 1 above, and further in view of Shih et al. (2017/0365580 A1).
Regarding claim 8, Chen et al. teaches all of the limitations of claim 1 from which this claim depends.
Chen et al. is silent to explicitly disclose wherein further including a second redistribution layer, wherein the first substrate further has a third surface and the second substrate further has a fourth surface and wherein the second redistribution layer is disposed on the third surface and the fourth surface.
st bottom surface) and the second substrate (12, ¶32) further has a fourth surface (2nd bottom surface) and wherein the second redistribution layer (30) is disposed on the third surface and the fourth surface.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to apply the second redistribution layer 30 as taught by Shih et al. and modify the metal layer 500 of Chen et al., in order to improve the memory operating speeds and the signal integrity (¶31).
Regarding claim 9, Chen et al. and Shih et al. teach all of the limitations of claim 8 from which this claim depends.
Shih et al. teaches wherein (Fig. 13), further including a second reconnection layer (302, ¶35) disposed between the second redistribution layer (30) and at least one of the third surface and the fourth surface, wherein the first substrate (11) is electrically connected to the second substrate (12) via the second reconnection layer (302).
Regarding claim 10, Chen et al. teaches all of the limitations of claim 1 from which this claim depends.
Chen et al. is silent to explicitly disclose wherein further including wherein the first substrate and the second substrate are partitioned substrates, wherein the partitioned substrates are singulated from one or more mother substrates.

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to apply the teaching as taught by Shih et al. to individualize the wafer level package by dicing from the mother substrate or wafer, in order to form individual semiconductor packages 3 (¶48).
Regarding claim 22, Chen et al. teaches all of the limitations of claim 1 from which this claim depends.
Chen et al. is silent to explicitly disclose wherein the first redistribution layer has a lateral surface, and the second reconnection layer has a lateral surface substantially aligned with the lateral surface of the first redistribution layer.
Shih et al. teaches wherein (Fig. 13) the first redistribution layer (60 upper RDL layer, ¶50) has a lateral surface (side surface), and the second reconnection layer (30, ¶50) has a lateral surface (side surface) substantially aligned (see Fig. 13) with the lateral surface of the first redistribution layer (60).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to apply the second redistribution layer 30 as taught by Shih et al. and modify and align the metal layer 500 of Chen et al., in order to improve the memory operating speeds and the signal integrity (¶31).

Regarding claim 23, Chen et al. and Shih et al. teach all of the limitations of claim 1 from which this claim depends.
Shih et al. teaches wherein (Fig. 13) a thickness (vertical height, see figure below) of the second redistribution layer (30) is larger than a thickness (vertical height, see figure below) of the first redistribution layer (60).

    PNG
    media_image4.png
    550
    810
    media_image4.png
    Greyscale



14.	Claim 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (2019/0139842 A1).
Regarding independent claim 12, Chen et al. teaches a semiconductor device package (Fig. 1, ¶22), comprising:

a second substrate (200, ¶22) having a second terminal (D2, ¶27 shown in figure below) and separated from the first substrate (100) with a space (430 gap, ¶25) in a first direction (X or horizontal direction);
 4842-4028-9964.1a reconnection layer (IN1 called first interconnect layer, ¶22, middle portion over the gap 430) disposed on the first substrate (100) and the second substrate (200); and
a redistribution layer (IN2 called second interconnect layer/800 2nd insulation material combinedly RDL, ¶22) disposed on the reconnection layer (IN1) and including a first conductive pad (720 microbump, ¶32, left, see Fig. 1) and a second conductive pad (720 microbump, ¶32 right, see Fig. 1), and a pitch (named as P10) between the first conductive pad (720 left) and the second conductive pad (720 right) in the first direction (X or horizontal direction), and
a dielectric layer (130/230/400 indicated in the figure below, ¶29) disposed between the first reconnection layer (IN1 1st interconnect layer) and the first substrate (100) and between the first reconnection layer (IN1 1st interconnect layer) and the second substrate (200), wherein the dielectric layer (130/230/400) contacts the first surface (1st upper surface) and a lateral surface (side surface) of the first substrate (100), and the second surface (2nd upper surface) and a lateral surface (side surface) of the second substrate (200),
wherein a center line (shown in figure below) of the first terminal (D1: see figure below) and a center line (shown in figure below) of the second terminal (D2: see figure or horizontal direction), and
wherein the distance (D10) minus a width (named as W10) of the gap (430) less than the pitch (that means, D10 - W10 <P10).

    PNG
    media_image5.png
    519
    779
    media_image5.png
    Greyscale


    PNG
    media_image1.png
    526
    812
    media_image1.png
    Greyscale

Chen et al. shows the difference between the distance and the width which is not equal to the pitch.
It would have been obvious to select the position of the microbumps 720 (left and right) farther from each other so that ‘the difference between the distance and the width is equal to the pitch’ and to be within the quoted range to optimize the result effective variable in order to improve the device performance. In addition, to an ordinary artisan practicing the invention, absent evidence of disclosure of criticality for the range giving unexpected results, it is not inventive to discover optimal or workable ranges by routine experimentation. In re Aller, 220 F. 2d 454, 105 USPQ 233, 235 (CCPA 1955). Furthermore, the specification contains no disclosure of either the critical nature of the claimed difference (D10-W10) or any unexpected results arising therefrom. Where See In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ 2d 1934, 1936 (Fed. Cir. 1990).
Regarding claim 13, Chen et al. teaches all of the limitations of claim 12 from which this claim depends.
Chen et al. teaches wherein (Fig. 1, ¶22), further including a semiconductor device (700, ¶22) disposed on the redistribution layer (IN2/800), wherein the semiconductor device (700) covers a portion of the first substrate (100) and a portion of the second substrate (200) in a second direction (Y or vertical direction) substantially perpendicular to the first direction (X or horizontal direction).
Regarding claim 14, Chen et al. teaches all of the limitations of claim 13 from which this claim depends.
Chen et al. teaches wherein (Fig. 1, ¶22) the semiconductor device (700) covers the space (430 gap) in the second direction (Y or vertical direction).
Regarding claim 15, Chen et al. teaches all of the limitations of claim 12 from which this claim depends.
Chen et al. teaches wherein (Fig. 1, ¶22) the dielectric layer (400) further extends in the space (430 gap).

15.	Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Shih et al. (2017/0365580 A1) in view of Chen et al. (2019/0139842 A1).
Regarding independent claim 17, Shih et al. teaches a method of manufacturing a semiconductor device package (Fig. 11-12), including:
providing one or more mother substrates (10, see Fig. 11, ¶47);
singulating (Fig. 12, ¶48) the one or more mother substrates (10) into a plurality of substrates (3, 3, ¶48);
forming a dielectric layer (20, ¶47) on the plurality of substrates (3, 3, Fig. 12) and in a gap (¶47, the molding compound 20 may fill into a gap between the bridge memory die 13 and the two logic dies 11 and 12) between adjacent substrates (11, 12, Fig. 13).
Shih et al. is silent to explicitly disclose wherein 4842-4028-9964.1forming a first reconnection layer on a first surface of least one of the plurality of substrates; and
forming a first redistribution layer on the first reconnection layer.
Chen et al. teaches wherein (Fig. 1, ¶22) forming a first reconnection layer (IN1 first interconnect layer, ¶22) on a first surface (upper surface) of least one of the plurality of substrates (1 semiconductor structure, ¶22); and
forming a first redistribution layer (IN2 second interconnect layer, 800, ¶22) on the first reconnection layer (IN1).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to apply the teaching as taught by Shih et al. and modify the connecting elements 133 of Shih et al., in order to compact package 
Regarding claim 18, Shih et al. and Chen et al. teach all of the limitations of claim 17 from which this claim depends.
Shih et al. teaches wherein (Fig. 13), further including:
forming a second reconnection layer (302 metal layer, ¶30) on a second surface (bottom surface) of least one of the plurality of substrates (11 or 12);
forming a second redistribution layer (30, ¶30) on the second reconnection layer (302).

16.	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Shih et al. (2017/0365580 A1) in view of Chen et al. (2019/0139842 A1) as applied to claim 17 above, and further in view of Liang et al. (2020/0365539 A1).
Regarding claim 19, Shih et al. and Chen et al. teach all of the limitations of claim 17 from which this claim depends.
Shih et al. teaches wherein (Figs. 11-12) singulating the one or more mother substrates (10) into a plurality of substrates (3, 3, Fig. 12).
Shih et al. and Chen et al. are silent to explicitly disclose wherein 4842-4028-9964.1further includes exposing a conductive layer embedded in the one or more mother substrates.
or more mother substrates (1100, Fig. 4).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to apply the teaching as taught by Liang et al. and to expose the package pad layer by individualizing the packaged substrate of Shih et al. and Chen et al., in order to achieve the electrical connection between the first package pad layer and the external circuit or other chip (¶76).

17.	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Shih et al. (2017/0365580 A1) in view of Chen et al. (2019/0139842 A1) as applied to claim 17 above, and further in view of Tsai et al. (2017/0338202 A1).
Regarding claim 20, Shih et al. and Chen et al. teach all of the limitations of claim 17 from which this claim depends.
Shih et al. teaches wherein (Fig. 11) a first distance (shown in figure below) between two of the plurality of substrates (3, 3, see Fig. 12).

    PNG
    media_image6.png
    341
    793
    media_image6.png
    Greyscale

Shih et al. is silent to explicitly disclose further comprising attaching a plurality of semiconductor devices to the first redistribution layer, wherein the first distance is greater than a second distance between two of the plurality of semiconductor devices.
Tsai et al. teaches wherein (Fig. 13) further comprising attaching a plurality of semiconductor devices (146, 146) to the first redistribution layer (350/170 RDL) and a second distance (shown in figure below) between two of the plurality of semiconductor devices (146, 146).

    PNG
    media_image7.png
    443
    779
    media_image7.png
    Greyscale



It would have been obvious to select the position of the plurality of substrates and the stacked semiconductor devices in the packaged structure to be within the comparable range to optimize the result effective variable in order to improve the device performance and functional/signal integrity. In addition, to an ordinary artisan practicing the invention, absent evidence of disclosure of criticality for the range giving unexpected results, it is not inventive to discover optimal or workable ranges by routine experimentation. In re Aller, 220 F. 2d 454, 105 USPQ 233, 235 (CCPA 1955). Furthermore, the specification contains no disclosure of either the critical nature of the claimed difference or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen difference or upon another variable recited in a claim, the Applicant must show that the chosen difference is critical. See In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ 2d 1934, 1936 (Fed. Cir. 1990).

18.	Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (2019/0139842 A1) in view of Shih et al. (2017/0365580 A1) as applied to claim 8 above, and further in view of Wang et al. (2020/0294930 A1).
Regarding claim 24, Shih et al. and Chen et al. teach all of the limitations of claim 8 from which this claim depends.

Wang et al. teaches wherein (Fig. 3) the second redistribution layer (112, ¶41) includes one or more first conductive vias (112b, ¶39), tapering in a direction from the second redistribution layer (112b) to the first substrate (D1, ¶44, left) and the second substrate (D1, ¶44, right).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to apply the teaching as taught by Wang et al. shaping the vias in the redistribution layer of Chen et al. and Shih et al., in order to improve the accuracy of the package structure (¶44), and enhance the device performance.
Response to Arguments
19.	It has been acknowledged that the applicant amended the claims 1, 5, 12, 15, 17, 18, and cancelled claim 16, and added new claims 21-24 per the response dated on 06/18/2021.
Applicant’s arguments with respect to the claims have been carefully reviewed and are moot due to new grounds of rejection in the current office action above.

Conclusion
20.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
21.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIDARUL A MAZUMDER whose telephone number is (571)272-8823.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
22.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  




/DIDARUL A MAZUMDER/           Primary Examiner, Art Unit 2819